DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 11/4/2021. All changes made to the claims have been entered. Accordingly, Claims 1-18 are currently pending in the application. 

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10 of U.S. Patent No. 10595323. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-10, 12-16, 18 is a variation of claims 1, 3, 4, 7, 9, . 

Instant Application  16/781645
Patent 10595323
1.    A data storage method, comprising;
receiving, by a terminal equipment, configuration signaling sent by a base station, the configuration signaling being used to enable the terminal equipment to determine a first parameter; and
a number of Transport Blocks (TBs) stored in a buffer by the terminal equipment being equal to the first parameter when a number of TBs, which are failed to be decoded, of the terminal equipment is equal to the first parameter.

1.  A data storage method, comprising:

     receiving, by a terminal equipment, 
configuration signaling sent by a base station;  and 
     


     determining, by the terminal equipment, a first parameter according to the configuration signaling, wherein a number of Transport Blocks (TBs) stored in a buffer by the terminal equipment being not smaller than the first parameter when a number of TBs received by the terminal equipment and failed to be decoded is not smaller than the first parameter;  

     the method further comprising: 

determining, by the terminal equipment, a minimum to-be-stored bit number n.sub.sB of each Coded Block (CB) in to-be-stored TBs which are failed to be decoded according to the first parameter;  

    wherein determining the minimum to-be-stored bit number n.sub.SB of each CB comprises: 

     for a correctly decoded CB, determining 
.function..PI.' ##EQU00016## and for other CBs, determining .function.' 
##EQU00017## 

      where min represents minimalization, .left brkt-bot.  .right brkt-bot.  represents rounding-down, K.sub..PI.  represents a system information length of the corresponding CB, N.sub.cb represents a coded bit length input for the corresponding CB in a rate matcher of the base station, C epresents a number of the CBs comprised in the to-be-stored TBs which are 
failed to be decoded, N'.sub.soft represents one of total lengths of multiple 
buffers reported by the terminal equipment, and N.sub.num_TB is the first parameter.


3.  The method according to claim 1, wherein the configuration signaling comprises a second parameter, and determining the first parameter comprises: 

    determining the first parameter to be N.sub.num_TB=N.sub.refer.times.L, where 
the first parameter is represented as N.sub.num_TB, the second parameter is 
represented as N.sub.refer, and L is a predefined constant.

See claim 3. 
3.    The method according to claim 2, wherein the first parameter is acquired according to the second parameter and a predefined constant.
See claim 3.
4.    The method according to claim 3, wherein a value of the first parameter is equal to a product of the second parameter and the predefined constant
See claim 3.
6.    The method according to claim 1, further comprising; after TBs sent by the base station are received, determining, by the terminal equipment, to-be-stored TBs which are failed to be decoded.

4.  The method according to claim 1, further comprising: after TBs sent by the base station are received, determining, by the terminal equipment, to-be-stored TBs which are failed to be decoded. 

7.    A terminal equipment, comprising;
a transceiver configured to receive configuration signaling sent by a base station, the configuration signaling being used to enable the terminal equipment to determine a first parameter; and
a processor configured to determine that a number of Transport Blocks (TBs) stored in a buffer by the terminal equipment is equal to the first parameter when a number of TBs, which are failed to be decoded, of the terminal equipment is equal to the first parameter.

7.  A terminal equipment, comprising: 

    a transceiver, configured to receive configuration signaling sent by a base station; 

    a processor;  and a memory for storing instructions executable by the processor, 

   wherein the processor is configured to: determine a first parameter according to the configuration signaling, wherein a number of Transport Blocks (TBs) stored in a buffer by the terminal equipment being not smaller than the first parameter when a number of 
TBs received by the terminal equipment and failed to be decoded is not smaller 
than the first parameter;  and 


determine a minimum to-be-stored bit number 


wherein the processor is specifically configured to: determine n.sub.SB to be: 

for a correctly decoded 
CB, .function..PI.' ##EQU00018## and for other CBs, .function.' ##EQU00019## 

where min represents minimalization, .left brkt-bot.  .right brkt-bot. represents rounding-down, K.sub..PI.  represents a system information length of the corresponding CB, N.sub.cb represents a coded bit length input for the 
corresponding CB in a rate matcher of the base station, C represents a number of the CBs comprised in the to-be-stored TBs which are failed to be decoded, N'.sub.soft soft represents one of total lengths of multiple buffers reported by the terminal equipment, and N.sub.num_TB is the first parameter.

9.  The terminal equipment according to claim 7, wherein the configuration signaling comprises a second parameter, and the processor is specifically configured to: determine the first parameter to be N.sub.num_TB=N.sub.refer.times.L, where the first parameter is represented as N.sub.num_TB, the second parameter is represented as N.sub.refer, and L is a predefined constant.



See claim 9
9.    The terminal equipment according to claim 8, wherein the first parameter is acquired according to the second parameter and a predefined constant.
See claim 9
10.    The terminal equipment according to claim 9, wherein a value of the first-parameter is equal to a product of the second, parameter and the predefined constant.
See claim 9
12.    The terminal equipment according to claim 7, wherein the processor is configured to determine to-be-stored TBs which axe failed to be decoded, after TBs sent by the base station are received, determining, by the terminal equipment.
10.  The terminal equipment according to claim 7, wherein the processor is further configured to: after TBs sent by the base station are received, 
determine to-be-stored TBs which are failed to be decoded

a processor configured to determine a first parameter; and
a transceiver configured to send configuration signaling to a terminal equipment, the configuration signaling being used to indicate the first parameter to make a number of Transport Blocks (TBs) stored in a buffer by the terminal equipment equal to the first parameter when a number of TBs, which are failed to be decoded, of the terminal equipment is equal to the first parameter.

See claims 1 and 3
14.    The base station according to claim 13, wherein the configuration signaling is used to indicate a second parameter, and the first parameter is acquired by the terminal equipment performing calculation according to the second parameter.
See claim 3
15. The base station according to claim 14, wherein the first parameter is acquired according to the second parameter and a predefined constant.
See claim 3
16. The base station according to claim 15, wherein a value of the first parameter is equal to a product of the second parameter and the predefined constant.

See claim 3
18.    The base station according to claim 13, wherein the transceiver is further configured to send TBs to the terminal equipment to enable the terminal equipment to determine to-be-stored TBs which are failed to be decoded.


See claim 4




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 13 recites the limitation “wherein the first parameter is a minimum value of an upper limit of the number of the TBs stored in the buffer by the terminal equipment and failed to be decoded”. However it is unclear on what is meant by such limitation with respects to “a minimum value” and “an upper limit of the number of the TBs stored”. Examiner suggests clarifying such limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2017/0346606).
Regarding claim 1, 7, 13, Li discloses a data storage method (a method, a communication apparatus (comprises a receiver, a transmitter, and a processor, [0036] and figure 8 and [0178]) and a base station (comprises a receiver , a transmitter, and a processor, [0037] and figure 8 [0178]) for performing HARQ transmission in a LTE system and a method of processing the soft buffer, the method comprising receiving configuration information for processing the soft bit cache from a base station…and caching soft bits which receive wrong data, [0002] and [0033]-[0035] and [0171]-[0175] and [0161]-[0162] and figure 3), comprising;
receiving, by a terminal equipment, configuration signaling sent by a base station, the configuration signaling being used to enable the terminal equipment to determine a first parameter (UE is configured directly with the equivalently total number Bg (correlating to first parameter) of TBs for processing the soft bit cache through higher layer signaling or a value k can also be configured through high layer signaling, thereby indicating that the equivalent number of TBs is Bg=C×k, where C is a constant…a value k can be configured through high layer signaling, [0171]-[0172] and [0033]-[0035]); and
a number of Transport Blocks (TBs) stored in a buffer by the terminal equipment (ensure that the number of cached TBs is constant and soft bits of TBs on the c-th CC are cached [0160] and [0165] and [0172] and [0163]) being equal to the first parameter when a number of TBs, which are failed to be decoded, of the terminal  (UE is configured directly with the equivalent total number Bg of TBs for processing the soft bit cache and when the decoding of a TB fails, the soft bits can be cached according to… the equivalent number Bg of TBs in a group for processing the soft bit cache, [0172] and [0175] and [0171]-[0175] and [0161]-[0162] and [0033]-[0035]).
wherein the first parameter (correlating to Bg) is a minimum value of an upper limit of the number of the TBs stored in the buffer by the terminal equipment and failed to be decoded (a referential TB totality Bg_ref is predetermined and the number Bg of equivalent TBs follows Bg=min(BNg,Bg_ref) , [0172]-[0173]).
Similar rationale is applied to independent claims 7 and 13 reciting similar subject matter.
Regarding claim 2, 8, 14, Li discloses wherein the configuration signaling is used to indicate a second parameter, and the first parameter is acquired by the terminal equipment performing calculation according to the second parameter (a value k (correlating to second parameter) can also be configured through high layer signaling, thereby indicating that the equivalent number of TBs is Bg=C×k, where C is a constant…a value k can be configured through high layer signaling, [0171]-[0172] and [0033]-[0035]).
Regarding claim 3, 9, 15, Li discloses wherein the first parameter is acquired according to the second parameter and a predefined constant (a value k can also be configured through high layer signaling, thereby indicating that the equivalent number of TBs is Bg=C×k, where C is a constant…a value k can be configured through high layer signaling, [0171]-[0172] and [0033]-[0035]).
Regarding claim 4, 10, 16, Li discloses wherein a value of the first parameter is equal to a product of the second parameter and the predefined constant (the equivalent number of TBs is Bg=C×k, where C is a constant…a value k can be configured through high layer signaling, [0171]-[0172] and [0033]-[0035]).
Regarding claim 5, 11, 17, Li discloses wherein the configuration signaling is related to a number of Hybrid Automatic Repeal Request (HARQ) process in carriers (the configuration information for processing the soft bit cache comprises: for a group of CCs, configuring the maximum number of HARQ processes, [0034]-[0035] and [0171]-[0172])
Regarding claim 6, 12, 18, Li discloses further comprising; after TBs sent by the base station are received, determining, by the terminal equipment, to-be-stored TBs which are failed to be decoded (when the decoding of a TB fails, the soft bits can be cached, [0175] and [0171]-[0175] and [0033]-[0035]).

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
Applicant submits that Li fails to disclose the limitation of “the number of TBs stored in a buffer” and that Li involves the number of the saved soft bits for the code cached TBs is constant and soft bits of TBs are cached ([0160] and [0165]) and that a UE is configured directly with the equivalent total number Bg of TBs for processing the soft bit cache ([0172]) and on UE side, when the decoding of a TB fails, the soft bits can be cached according to…the equivalent number Bg of TBs in a group for processing the soft bit cache ([0175]). Examiner thus correlates such teachings to storing a number of TBs in a buffer (correlating to cached TBs) being equal to a first parameter (correlating to total number Bg of TBs). Furthermore, it should be noted that dependent claim 3 recites the first parameter is equal to a product of the second parameter and the predefined constant in which correlates to Li’s teaching of Bg=C×k, where C is a constant…a value k can be configured through high layer signaling ([0172]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davydov et al. (US 2016/0088635) disclosing incoming soft bit(s) of the coded transport block ([0098])
Zhang (US 2015/0049710) disclosing if the terminal generates an error in decoding a currently received transport block (TB), the terminal stores demodulated soft bit data of the currently received TB ([0004])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGUYEN H NGO/Examiner, Art Unit 2473